IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-93,719-01


                          EX PARTE BRYAN O. KOSSIE, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1356861-A IN THE 176TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of murder and sentenced to forty-five years’ imprisonment. The

Fourteenth Court of Appeals affirmed his conviction. Kossie v. State, No. 14-14-00991-CR (Tex.

App. – Houston [14th Dist.] April 5, 2016) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that he was denied his right to petition this Court

for discretionary review because his appellate counsel failed to timely inform Applicant that his

conviction had been affirmed and advise him of his right to file a pro se petition for discretionary

review. Based on the record, the trial court has determined that appellate counsel suffered a
                                                                                                       2

debilitating stroke approximately one month before the court of appeals issued its opinion, and that

it is unlikely that appellate counsel provided Applicant with the requisite notice. The trial court finds

that Applicant was denied his right to file a petition for discretionary review due to a “breakdown

in the system.” Ex parte Riley, 193 S.W. 3d 900 (Tex. Crim. App. 2006).

        Relief is granted. Applicant may file an out-of-time petition for discretionary review of the

judgment of the Fourteenth Court of Appeals in cause number 14-14-00991-CR. Should Applicant

decide to file a petition for discretionary review, he must file it with this Court within thirty days

from the date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: May 4, 2022
Do not publish